Citation Nr: 0503398	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1965 to September 1967, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

In a decision dated in April 2003, the Board affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in September 2004, the Court vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case was subsequently returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000. The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA. The VCAA also requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

As pointed out by the parties in the Joint Motion, VA failed 
in its duty to assist the veteran in the development of his 
claim.  In this regard, it was noted that treatment records 
identified by the veteran had not been considered by the 
Board.  More specifically, the veteran had indicated in his 
June 2001 VA Form 21-526 that he had received treatment for 
his chloracne in the 1970s at the University of Texas Medical 
Branch in Dallas, Texas.  He also told the December 2001 VA 
examiner that he had been having visions of people from the 
Army who he knew were dead and that he had undergone 
counseling during his divorce.  He identified his counselor 
as Steve Manling.  However, none of these records are 
associated with the claims file, and it does not appear that 
any attempt was made to obtain them.  Such records may prove 
to be relevant and probative.  Therefore, the RO should 
attempt to obtain any and all treatment records pertaining to 
the veteran's skin disability and PTSD.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his PTSD and skin disability 
since discharge from service.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from the University of Texas Medical 
Branch in Dallas, Texas dated in the 
1970s as well as from Steve Manling.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




